PER CURIAM:
Russell J. Bearden appeals the district court’s order granting the Appellee’s motion for summary judgment and dismissing Bearden’s complaint brought pursuant to the Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq. (2006), and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bearden v. Potter, No. l:08-cv-00864-JCC-TCB, 2009 WL 357988 (E.D.Va. Feb. 12, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.